Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 3-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0322603 to Brown et al. (hereinafter “Brown”).

Brown teaches that a plurality of pressurized gas conduits are parallel to the flow direction of the filaments to exert drag forces on the filaments causing them to under tension and thus drawing the filaments into the fibers (paragraph 89).  The pressurized gas is essentially to produce fibers having small diameters, similar to conventional melt-blown fibers, but stronger fibers, similar to conventional spun-bond fibers (paragraph 33).   The continuous fibers 98 which are randomly collected on a moving surface 104 can be wound up on a supply roll without further treatments (paragraphs 96, 98 and 104).  This is a clear indication that the continuous fibers must be parallel to each other so that they can be would up on the supply roll for storage and shipment (paragraph 108).  
The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 3).  These are within the claimed ranges. 
1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm 
The nonwoven web has an air permeability of 17.4 m3/m2.min within the claimed range (table 2, S-3 sample). 
17.4 m3/(m2.min) = 29 cm3/(cm2.sec). 
The continuous fibers are made of polyester or polypropylene (paragraphs 35 and 109). 
. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of US 3,770,866 to Sakata et al. (hereinafter “Sakata”).
Brown does not explicitly disclose a variation coefficient of the diameter distribution of the fibers in the range of from 0.1 to 0.3.  There is no teaching or suggestion that a drawing ratio of the filaments is in the range of 3 to 6.  
Brown discloses the nonwoven web comprising filaments having an average filament diameter in the range of from 1 to 10 µm with a standard deviation above 0.5 µm (paragraph 110).  This would give a variation coefficient of the diameter distribution of the filaments overlapping the claimed range because the variation coefficient of the diameter distribution of the filaments is obtained by dividing the standard deviation of the filament diameter by the average diameter of the filament.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the variation coefficient of the diameter distribution of the filaments in the range instantly claimed motivated by the desire to provide a nonwoven web having filaments with a uniform diameter.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Sakata, however, discloses a process of drawing polyester filaments in which the drawing point is fixed, and filament breakage and wrapping of the broken filaments around the drawing rollers are reduced so that the drawn filaments exhibit uniform tensile strength and elongation and little fluffs. (column 1, lines 30-40). The drawn ratio is 3.9 times and the drawing speed of 100 m/min (example 1).  The polyester filament has an intrinsic viscosity of 0.62 (example 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to subject the fibers to a drawing process with a drawing ratio in the range of from 3 to 6 prior to winding up the fibers onto a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyester filaments having an intrinsic viscosity in the range instantly claimed motivated by the desire to produce high tenacity filaments by multi-stage drawing. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of US 8,8590,111 to Hergeth (hereinafter “Hergeth”).
Brown does not explicitly disclose a nonwoven web further including a plurality of second drawn filaments arranged and oriented in a direction orthogonal to the oriented direction of the plurality of first drawn filaments. 
Hergeth, however, teaches a non-woven machine for producing a two-layer non-woven fabric having fiber orientation in one layer being angled relative to other layer so that the non-woven fabric with an adjustable strength ratio of up to 1:1 can be obtained (column 1, lines 10-20, and 35-65). In particular, the strength ratio of 1:1 is achieved by two layers where the main fiber orientation of which is displaced by approximately 90 degrees (column 1, lines 65-67).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a two-layer non-woven fabric having fiber orientation in one layer being perpendicular relative to .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0211500 to Wendt et al. (hereinafter “Wendt”) in view of Brown. 
Wendt discloses a ceiling panel having great sound absorption comprising a body substrate 11 having a plurality of apertures, a non-woven fibrous material 54 adhered to one surface of the body substrate, and a layer of a sound insulation material 56 of thermoplastic polymer fibers adhered to an opposite surface of the body substrate (abstract, figure 2, and paragraphs 29 and 33).   The perforated body substrate reads on the claimed porous sound absorbing material.  
The ceiling panel has an airflow resistance of from 900 to 1050 mks rayls.  The non-woven fibrous material has an airflow resistance of from 100 to 600 mks rayls (paragraph 31).  
Wendt does not specifically an insulation material 56 made of a non-woven fabric comprising a plurality of drawn filaments arranged and oriented in one direction, and an average diameter of the filaments in the range of from 1 to 4 µm.  
Brown discloses a non-woven web useful as a sound insulating material comprising a plurality of drawn filaments each having an average diameter ranging from 1 to 10 microns, and particularly 2.23 microns within the claimed range (paragraphs 63; table 2 and figure 1).  
Brown teaches that a plurality of pressurized gas conduits are parallel to the flow direction of the filaments to exert drag forces on the filaments causing them to under tension and thus drawing the filaments into the fibers (paragraph 89).  The 
The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 3).  These are within the claimed ranges. 
1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm 
The nonwoven web has an air permeability of 17.4 m3/m2.min within the claimed range (table 2, S-3 sample). 
17.4 m3/(m2.min) = 29 cm3/(cm2.sec). 
The continuous fibers are made of polyester or polypropylene (paragraphs 35 and 109). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-woven web disclosed in Brown for a sound insulation material 56 disclosed in Wendt motivated by the desire to enhance sound absorption performance for the ceiling panel.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/462,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the current application are fully encompassed by the claims of the Application No. 16/462,761.  
As to claim 10, the non-woven sound absorbing material comprises a stack of 50 to 200 sheets of the filament nonwoven fabric (claim 7).  One of the sheets of the filament nonwoven fabric reads on the claimed porous sound absorbing material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/624,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the current application are fully encompassed by the claims of the Application No. 16/624,583.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/Hai Vo/
Primary Examiner
Art Unit 1788